DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered and they are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn.

Claim Objections
Claims 4-5, 9-12, 15-20 are objected to because of the following informalities:  Claims 4, 5, 10, 15-20 depend from rejected claim 3.  Claims 9, 11, 12 depend from rejected claim 8. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 reads “  The pressure sensor according to claim 1, wherein the cover member comprises a wall portion that divides the inside of the cover member into a first chamber and a second chamber, and that comprises a communication hole that links the first chamber and the second chamber, the first through hole and the second through hole are provided in the second chamber of the cover member, and the detection element is accommodated in the first chamber.”; Claim 8 reads “The pressure sensor according to claim 2, wherein the cover member comprises a wall portion that divides the inside of the cover member into a first chamber and a second chamber, and that comprises a communication hole that links the first chamber and the second chamber, the first through hole and the second through hole are provided in the second chamber of the cover member, and the detection element is accommodated in the first chamber.”  
	However, claim 1 already recites “the cover member comprises a wall portion that divides the inside of the cover member into a first chamber and a second chamber, and that comprises a communication hole that links the first chamber and the second chamber, the first through hole and the second through hole are provided in the second chamber of the cover member, and the detection element is accommodated in the first chamber.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 4, 10, 17-18 depend from claim 3.  Claims 9, 10, and 12 depend from rejected claim 8.   

Allowable Subject Matter
Claims 1-2, 6-7, 13-14 are allowed.
Claims 4-5, 9-12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes Takeuchi et al. (US20170276564 herein after “Takeuchi”), Combi et al. (US20080315333 herein after “Combi”), CN108036891 (herein after “Li”). 
Takeuchi teaches a pressure sensor 30 including a detection element ([0080] pressure sensor 30 detects pressure of the accommodation space 4) for detecting a change in pressure; and a cover member (rear cover 22) that accommodates the detection element (pressure sensor 30) in an inner space (space s3) of the cover member. wherein a first through hole and a second through hole (channels 61, 62, 63, 64) are respectively provided at positions, which do not overlap the detection element in respective front views, in side walls of the cover member that are facing each other (the channels 61-64 do not overlap the sensor 30 in respective front views including Figs. 4 and 5).
	Takeuchi fails to teach wherein the detection element is covered by a package member comprising an introduction hole, and the cover member accommodates the detection element, which is covered by the package member, in the first chamber.
	Combi teaches a detection element (pressure sensor 1) covered by a package member (capping substrate 21) comprising an including an introduction hole (access duct 26).  
	The cover 22 of Takeuchi does not accommodate the pressure sensor 30 in an inner space as the cover 22 does not cover the space, see Fig. 4.  Further, the cover 22 of Takeuchi does not comprise a wall portion to divide the inside of the cover member into a first chamber and a second chamber.  
	Takeuchi, whether considered alone or in combination, fails to teach, suggest, or make obvious wherein the cover member comprises a wall portion that divides the inside of the cover member into a first chamber and a second chamber, and that comprises a communication hole that links the first chamber and the second chamber, the first through hole and the second through hole are provided in the second chamber of the cover member, and the detection element is accommodated in the first chamber.
	CN108036891 (English specification provided) teaches a protective structure for a pressure measurement for an unmanned aerial vehicle.  The air inlet holes 111 are not positioned in the cover member such that they are facing each other and are not provided in the same chamber.
	Additional prior art teaches various manners of mounting a pressure sensor in a protected manner which facilitating fluid communication: 
	CN203585695 (applicant-cited), CN104101459 (applicant-cited), US9796221:  These applications teach various configurations for mounting a pressure sensor in a protected manner while still facilitating fluid communication.  The sensors are placed at a position set back from a flow path and thereby protected from direct influence of wind.  
	US10809140 teaches a buried pressure sensor which uses various channels in the housing to protect the sensor. 
	US10670481 uses baffles 39, 70 in front of a sensor diaphragm 31 to stop direct wind acting on the diaphragm 31. 
	US7981182 teaches a labyrinth box 10 to allow atmospheric air into a tank pressure sensor through the inlet 61 while preventing other substances oil, water, dirt) from entering the pressure sensor (col. 15, lines 14-30).
	US20030019298 teaches a pressure measurement cell 2 which comprises a pressure fitting and support plate 3 which protect the sensor from direct wind. 
	US20210095964 teaches a pressure sensor chamber 3.2 which includes various channels.  
	 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        10/11/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855